SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

362
KA 13-02075
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TAVON JACKSON, DEFENDANT-APPELLANT.


STEVEN J. GETMAN, OVID, FOR DEFENDANT-APPELLANT.

BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT.


     Appeal from a judgment of the Seneca County Court (Dennis F.
Bender, J.), rendered August 13, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted promoting prison
contraband in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted promoting prison contraband in
the first degree (Penal Law §§ 110.00, 205.25). Defendant's
contention that the plea was not knowing and voluntary and that County
Court therefore erred in denying his motion to withdraw the plea
survives his valid waiver of the right to appeal (see People v
Lawrence, 118 AD3d 1501, 1501). We conclude, however, that the court
did not abuse its discretion in denying defendant’s motion inasmuch as
defendant’s “allegations in support of the motion [were] belied by
[his] statements during the plea proceeding” (People v Williams, 103
AD3d 1128, 1128, lv denied 21 NY3d 915; see People v Farley, 34 AD3d
1229, 1230, lv denied 8 NY3d 880). The record establishes that
defendant pleaded guilty voluntarily, that he was satisfied with the
representation provided by defense counsel, and that he understood the
proceedings.




Entered:    March 27, 2015                         Frances E. Cafarell
                                                   Clerk of the Court